Name: 2012/286/EU: Commission Decision of 31Ã May 2012 on the creation of an Expert Group on Land Transport Security
 Type: Decision
 Subject Matter: land transport;  labour market;  transport policy
 Date Published: 2012-06-01

 1.6.2012 EN Official Journal of the European Union L 142/47 COMMISSION DECISION of 31 May 2012 on the creation of an Expert Group on Land Transport Security (2012/286/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Article 90 of the Treaty establishes that the objectives of the Treaties concerning transport shall be pursued within the framework of a common transport policy and transport security is an important part of it. (2) The White Paper Roadmap to a single European transport area  Towards a competitive and resource efficient transport system (1) establishes in its Annex I point 1(3) an initiative relating to the setting up of a permanent expert group on land transport security. (3) It is therefore necessary to set up a group of experts in the field of land transport security and to define its tasks and its structure. (4) The group should assist the Commission in formulating and implementing the Unions activities aimed at developing policy on security relating to land transport, and shall foster ongoing exchanges of relevant experience, policies and practices between the Member States and the various parties involved. (5) The group should be composed of Member States, competent authorities. They should nominate experts from the government departments in charge of transport and security or policing issues. (6) Rules on disclosure of information by members of the group should be laid down. (7) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2), HAS ADOPTED THIS DECISION: Article 1 Subject matter The Expert Group on Land Transport Security, hereinafter referred to as called the Group is hereby set up. Article 2 Tasks 1. The Group shall assist the Commission in formulating and implementing the European Unions activities aimed at developing policy on security relating to land transport, and shall foster ongoing exchanges of relevant experience, policies and practices between the Member States and the various parties involved. 2. To achieve the aims referred to in paragraph 1, the Group shall:  assist the Commission in the development of instruments for monitoring, evaluating and disseminating the results of measures taken at European Union level in the field of land transport security,  contribute to the implementation of European Union action programmes in the field, mainly by analysing the results and suggesting improvements to the measures taken,  encourage exchanges of information on measures taken at all levels to promote the security of land transport and, where appropriate, put forward suggestions for possible action at the European Union level,  deliver opinions or submit reports to the Commission, either at the latters request or on its own initiative, on any matter of relevance to the promotion of the security of land transport in the European Union. Article 3 Consultation The Commission may consult the group on any matter relating to land transport security. Article 4 Membership 1. Members shall be Member States competent authorities. They shall nominate two representatives: (a) one representative per Member State from ministries or government departments responsible for land transport; (b) one representative per Member State from ministries or government departments responsible for security or policing issues. 2. The Commissions representatives may give observer status to individuals or invite European representatives of international and professional organisations engaged in, or directly affected by, land transport security as well as transport user organisations. 3. The names of individuals referred to in paragraph 1(a) and (b) shall be published in the Register of Commission expert groups and other similar entities (the Register). The names of Member States authorities may be published in the Register. The names of individuals and organisations referred to in paragraph 2 shall be published in the Register and the interest represented shall be disclosed (3). 4. Personal data shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The Group shall be chaired by a representative of the Commission. 2. In agreement with the Commission, the Group may set up working parties to examine specific questions on the basis of terms of reference defined by the Group. Such working parties shall be disbanded as soon as their mandate is fulfilled. 3. The Commission may invite any person who is specially qualified in a particular subject on the agenda to take part in its work on an ad hoc basis. Invited experts shall only take part in the work on the particular subject for which their attendance is requested. 4. For the preparation of its opinions, the Group may appoint one of the Member States representatives as a rapporteur with the task of drawing up reports. 5. The Group shall be convened by the Commission and shall normally meet on its premises. It shall meet at least twice a year. The Commission shall provide secretarial services. Other Commission officials with interest in the proceedings may attend meetings of the group and its working parties. 6. The Groups deliberations shall deal with the requests for opinion presented by the Commission or with the opinions which the Group delivers on its own initiative. They are not followed by a vote. 7. The Commission shall publish all relevant documents either in the Register or via a link from the Register to a dedicated website. Exceptions to publication are possible where disclosure of a document would undermine the protection of a public or private interest as defined in Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (4). 8. Members of the Group and their representatives, as well as invited experts and observers, shall comply with the obligations of professional secrecy laid down by the Treaties and their implementing rules, as well as with the Commissions rules on security regarding the protection of EU classified information, laid down in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (5). Should they fail to respect these obligations, the Commission may take all appropriate measures. Article 6 Meeting expenses and financial consequences 1. Participants in the activities of the group shall not be remunerated for the services they render. 2. Travel and subsistence expenses incurred by Members representatives in connection with the activities of the group shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. Travel and subsistence expenses incurred in connection with the activities of the group by observers and invited experts shall also be reimbursed. 3. Those expenses shall be reimbursed within the limits of the available appropriations allocated under the annual procedure for the allocation of resources. Article 7 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 31 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) COM(2011) 144 final. (2) OJ L 8, 12.1.2001, p. 1. (3) Members who do not wish to have their names disclosed may apply for derogation from this rule. The request not to disclose the name of a member of an expert group shall be considered justified whenever publication could endanger his or her security or integrity or unduly prejudice his or her privacy. (4) OJ L 145, 31.5.2001, p. 43. (5) OJ L 317, 3.12.2001, p. 1.